LUTTIG, Circuit Judge,
concurring in the judgment and concurring in the opinion in part:
I concur in parts I, III, and IV of Judge Hall’s opinion. Because I would affirm the district court’s award of summary judgment to the defendants on Mary Jane Hollyday’s First Amendment claim on grounds different from those relied upon by Judge Hall, however, I join only the judgment reached in part II of his opinion.
In part II, Judge Hall would extend absolute immunity to Buncombe County under 42 U.S.C. § 1983 for the constitutional violations alleged by Hollyday because the County’s officers are absolutely immune from testifying about their conduct as legislators. Ante at 1443. He concludes that this extension of the testimonial immunity of the County’s officers derivatively to the County itself is compelled by this court’s decisions in Baker v. Mayor & City Council, 894 F.2d 679, cert. denied, — U.S. -, 111 S.Ct. 56, 112 L.Ed.2d 31 (1990), and Schlitz v. Virginia, 854 F.2d 43 (1988), which held that a city and a state, respectively, were immune from liability for alleged violations of the Age Discrimination in Employment Act, 29 U.S.C. §§ 621-634, because their defense to the allegations would require the privileged testimony of the city’s and the state’s officers as to their motives in enacting particular legislation. See Baker, 894 F.2d at 682; Schlitz, 854 F.2d at 46.
In my view, extension of Baker and Schlitz to the constitutional claim advanced by Hollyday in this case would be, at the very least, in substantial tension with, if not foreclosed by, the Supreme Court's decision in Owen v. City of Independence, 445 U.S. 622, 100 S.Ct. 1398, 63 L.Ed.2d 673 (1980), a decision not cited or discussed in either Baker or Schlitz. See also Monell v. Department of Social Servs., 436 U.S. 658, 701, 98 S.Ct. 2018, 2041, 56 L.Ed.2d 611 (1978) (holding that “municipal bodies sued under § 1983” for constitutional violations “cannot be entitled to ... absolute immunity”). In Owen, the Court held that a municipality is not entitled to qualified immunity under section 1983 based upon the good faith of its officers or agents. See id. 445 U.S. at 638, 650, 100 S.Ct. at 1409, 1415. The Court first surveyed the common law and found that there was “no [common law] tradition of [qualified] immunity for municipal corporations” based upon the good faith of their officers or agents. Id. at 638, 100 S.Ct. at 1409. It then considered whether Congress intended to import into section 1983 either of the municipal immunities that were recognized at common law. It concluded that Congress could not have intended either the common law municipal immunity for “governmental” (as distinguished from proprietary) activities or the immunity for “discretionary” or “legislative” (as distinguished from ministerial) activities to limit municipal liability under section 1983. See id. at 644-50, 100 S.Ct. at 1412-15.
As to governmental immunity, which it noted was grounded in the doctrine of sovereign immunity, the Court concluded that “[b]y including municipalities within the class of ‘persons’ subject to liability for violations of the federal Constitution and laws, Congress ... abolished whatever vestige of the State’s sovereign immunity the municipality possessed.” Id. at 647-48, 100 S.Ct. at 1413-14. As to discretionary or legislative immunity, which it explained was grounded in concerns for the separation of powers, it concluded that because “a municipality has no ‘discretion’ to violate the Federal Constitution,” review of a municipality’s conduct under section 1983 does not interfere with the municipality’s policy discretion, which the immunity was accorded to preserve. Id. at 649, 100 S.Ct. at *14451414. Having found that there was no tradition of municipal immunity based upon the good faith of the municipality’s officers and that neither of the broader municipal immunities for which there existed a common law tradition could support an immunity of the kind sought by the City of Independence, the Court rejected the City’s immunity defense.
The reasoning of the Court in Owen would appear to apply with equal force to a claim of absolute municipal immunity based upon the testimonial privilege of the municipality’s officers and agents. There is no evidence that such an absolute immunity existed at common law. (Even if there were, presumably this court could not recognize it, given the Supreme Court’s holding in Monell that there is no absolute municipal immunity under section 1983.) And the “governmental” and “legislative” municipal immunities discussed in Owen that were recognized at common law could not serve as foundations for recognition of such an absolute immunity, for the same reasons that they could not support the qualified immunity at issue in Owen.1 Accordingly, I cannot join part II of Judge Hall’s opinion.
Rather than hold, as Judge Hall would, that Baker and Schlitz extend to constitutional claims against a municipality under section 1983, and thus that the doctrine of legislative immunity insulates from inquiry discussions that occur before an official even becomes a legislator, I would decide this case on the narrow ground that Holly-day simply has failed to meet her burden under Fed.R.Civ.P. 56 to present a question of material fact as to an essential element of her claim.
To prevail against the County on her First Amendment claim, Hollyday must prove that the County abolished her position pursuant to an “officially adopted” decision to abolish through legislation positions held by persons with political affiliations different from that of the County administration. See Monell, 436 U.S. at 690, 98 S.Ct. at 2035 (“[T]he action that is alleged to be unconstitutional action [must] implement ] or execute[] a policy statement, ordinance, regulation, or decision officially adopted and promulgated by [the local government’s] officers.” (emphasis added)); accord, e.g., City of Canton v. Harris, 489 U.S. 378, 385, 109 S.Ct. 1197, 1202, 103 L.Ed.2d 412 (1988); City of St. Louis v. Praprotnik, 485 U.S. 112, 121, 108 S.Ct. 915, 923, 99 L.Ed.2d 107 (1988); Pembaur v. City of Cincinnati, 475 U.S. 469, 477-78, 106 S.Ct. 1292, 1297, 89 L.Ed.2d 452 (1986); City of Oklahoma City v. Tuttle, 471 U.S. 808, 818, 105 S.Ct. 2427, 2433, 85 L.Ed.2d 791 (1985). The only County officers with the authority to “establish[ ] final policy with respect to the subject matter in question” are the commissioners themselves. Pembaur, 475 U.S. at 483-84, 106 S.Ct. at 1300 (plurality opinion). Under the established law of this circuit, however, as both Judges Hall and Butzner agree, the commissioners — and presumably their legislative aides, see Gravel v. United States, 408 U.S. 606, 616-22, 92 S.Ct. 2614, 2622-25, 33 L.Ed.2d 583 (1972) — cannot be required to testify as to their intentions, *1446objectives, and motivations during the time that they served as County commissioners.2
The only other evidence proffered by Hollyday is of conversations that occurred among the commissioners-elect and between them and the transition manager and personnel director prior to the time the commissioners-elect became officers of the County. I believe that this evidence, assuming it is relevant at all, is alone insufficient to create a question of material fact as to whether abolition of Hollyday’s position was effected pursuant to an official decision of the County to abolish positions held by individuals with contrary political views because, at the time of these conversations, none of the defendants were officers empowered to adopt and implement through legislation an official County decision to discriminate on the ground of political affiliation. See, e.g., Jett v. Dallas Indep. School Dist., 491 U.S. 701, 737, 109 S.Ct. 2702, 2723, 105 L.Ed.2d 598 (1989); Praprotnik, 485 U.S. at 127, 108 S.Ct. at 926 (plurality opinion) (“[Tjhe authority to make municipal policy is necessarily the authority to make final policy.”); id. at 132, 108 S.Ct. at 928 (Brennan, J., concurring in the judgment); Pembaur, 475 U.S. at 483-84, 106 S.Ct. at 1300 (plurality opinion); Dotson v. Chester, 937 F.2d 920, 924 (4th Cir.1991); Crowley v. Prince George’s County, 890 F.2d 683, 685-87 (4th Cir.1989); cf. Baker, 894 F.2d at 681 (declining to “permit the advice or recommendations of low-level personnel to constitute the basis for” a local government’s liability for age discrimination). This evidence, given Monell’s requirement that the challenged action have been taken pursuant to an official decision of the County, is no more sufficient as a matter of law to withstand summary judgment than would be evidence that the defendants, when members of the Young Democrats, promised to abolish any position in County government held by a Republican, if they were ever elected to the County’s board of commissioners.
Because in my view Hollyday was required to, but did not, present at least some evidence from the time when the individual defendants were County commissioners that they acted with impermissible motives, I would, on the assumption that legislative abolition of a position can ever be actionable,3 affirm the district court’s grant of summary judgment on the narrow ground that Hollyday failed to meet her evidentiary burden under Fed.R.Civ.P. 56. See Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct. 2548, 2552, 91 L.Ed.2d 265 (1986).

. The Supreme Court has already intimated that a regional agency would not be immune from liability for damages caused by enactment of unconstitutional legislation simply because the individual regional legislators, who presumably have a greater entitlement to legislative immunity than municipal legislators, see note 2 infra, would be immune for their role in enacting the legislation. See Lake Country Estates, Inc. v. Tahoe Regional Planning Agency, 440 U.S. 391, 405 n. 29, 99 S.Ct. 1171, 1179 n. 29, 59 L.Ed.2d 401 (1979) ("If the [regional legislators] have enacted unconstitutional legislation, there is no reason why relief against [the regional agency] itself should not adequately vindicate [the plaintiffs] interests.”), quoted in Owen, 445 U.S. at 653 n. 37, 100 S.Ct. at 1417 n. 37; see also Tenney v. Brandhove, 341 U.S. 367, 379, 71 S.Ct. 783, 789, 95 L.Ed. 1019 (1951) (Black, J., concurring) ("It is not held that the validity of legislative action is coextensive with the personal immunity of the legislators.”). And this court has specifically rejected as “unfounded” the notion that a "County derive[s] immunity from the legislative immunity claimed by” individual legislative officers. Scott v. Greenville County, 716 F.2d 1409, 1422 (4th Cir.1983); see also Bruce v. Riddle, 464 F.Supp. 745, 749 (D.S.C.1979) (permitting a suit alleging constitutional violations to proceed against a county as "not inconsistent with the ... legislative immunity” of county officials), aff’d on other grounds, 631 F.2d 272 (4th Cir.1980).


. See Baker, 894 F.2d at 682; Schlitz, 854 F.2d at 45; cf. Bruce v. Riddle, 631 F.2d 272, 279 (4th Cir.1980) (immunity from liability). As a panel of this court, we are bound by these prior decisions. See, e.g., Capital Produce Co. v. United States, 930 F.2d 1077, 1079 (4th Cir.1991). The Supreme Court, however, has never addressed the question of whether local officials are entitled to legislative immunity. See Spallone v. United States, 493 U.S. 265, 278, 110 S.Ct. 625, 633, 107 L.Ed.2d 644 (1990); Lake Country Estates, 440 U.S. at 404 n. 26, 99 S.Ct. at 1178 n. 26.


. Judge Butzner would extend the Supreme Court’s decisions in Rutan v. Republican Party, 497 U.S. 62, 110 S.Ct. 2729, 111 L.Ed.2d 52 (1990), Branti v. Finkel, 445 U.S. 507, 100 S.Ct. 1287, 63 L.Ed.2d 574 (1980), and Elrod v. Burns, 427 U.S. 347, 96 S.Ct. 2673, 49 L.Ed.2d 547 (1976), and hold that a municipality is liable under section 1983 for the facially neutral legislative abolition of a government position if the purpose of abolishing the position was to rid the government of the incumbent because of her contrary political views. Contra Pieczynski v. Duffy, 875 F.2d 1331, 1333 (7th Cir.1989); Fraternal Order of Police Hobart Lodge # 121 Inc. v. City of Hobart, 864 F.2d 551, 554-57 (7th Cir.1988); cf. Rateree v. Rockett, 852 F.2d 946, 950-51 (7th Cir.1988); Drayton v. Mayor & Council, 699 F.Supp. 1155, 1157 (D.Md.1988), aff’d without opinion, 885 F.2d 864 (4th Cir.1989). Because I conclude, contrary to Judge Butzner, that Hollyday’s proffered evidence is insufficient to satisfy her burden under Rule 56,1 need not and do not reach this significant constitutional question.